Smith, C. J.
(concurring). I concur in the reversal of the judgment of the court below, on the ground that appellant’s request for a peremptory instruction should have been granted, the evidence, in my. judgment, not warranting a jury in finding that the delay in the delivery of the telegram was the result of either willfulness, .wantonness, or such gross negligence as is tantamount thereto, on the part of appellant’s employees.
I am requested by my Brother Sykes to say that he is of the same opinion.
ON SUGGESTION OE ERROR.
Per Curiam.
The judgment of the court below was reversed on a • former day, and the cause remanded. Judges Ethridge, Holden, Stevens and Cook were' of the opinion that the granting of appellees’ first instruction, which permitted her to recover for mental anguish resulting from simple negligence, was error, but that appellant’s request for a peremptory instruction was properly refused, for the reason that the jury would have been warranted in'finding that appellant had willfully and wantonly disregarded appellees’ rights and could have awarded her punitive damages therefor, in which damages for mental anguish could have been included. Judges Sykes and Smith concurred in the reversal, on the ground that appellant’s request for a peremptory instruction should have been given, for the reason that the evidence will not, in their judgment, warrant a find- • ing by the jury that the delay in the delivery of the telegram was the result of either willfulness or wantonness, or of such negligence as is tantamount thereto.
On a reconsideration of the cause, Judge Ethridge, Holden, and Stevens adhere to their former opinion; and Judges Sykes and Smith, ■ while agreeing that the granting of appellees’ first instruction was error, adhere to their former opinion that the cause should be reversed-because of the refusal by the court to grant appellant’s *420request for a peremptory instruction, in which opinion Judge Cook now concurs. So that on the question of whether or not that instruction should have been given the court is equally divided. All of us agree that the court below erred in granting appellees ’ first instruction, so that we committed no error in reversing the judgment; but the opinion hereinbefore rendered will be withdrawn.

Overruled.